          Case 3:19-cv-08274-JAT Document 26 Filed 03/26/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Edwin Taylor Berry,                              No. CV-19-08274-PCT-JAT
10                  Petitioner,                        ORDER
11    v.
12    David Shinn, et al.,
13                  Respondents.
14
15           Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus.
16   Petitioner is challenging a ten (10) year sentence for sexual exploitation of a minor and

17   attempted sexual exploitation of a minor. If this Petition is granted and the State tries
18   Petitioner in state court, Petitioner would face a potential minimum sentence of seventy

19   (70) years. (See Doc. 17 at 8). The Magistrate Judge to whom this case was assigned issued

20   a Report and Recommendation (“R&R”) recommending that the Petition be denied. (Doc.
21   17). Petitioner filed his objections (Doc. 22) and Respondents responded to the objections
22   (Doc. 25).

23   I.      Review of R&R

24           This Court “may accept, reject, or modify, in whole or in part, the findings or

25   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that

26   the district judge must review the magistrate judge’s findings and recommendations de
27   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114,
28   1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263 F.Supp.2d
       Case 3:19-cv-08274-JAT Document 26 Filed 03/26/21 Page 2 of 6



 1   1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that de novo
 2   review of factual and legal issues is required if objections are made, ‘but not otherwise.’”);
 3   Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d 1027, 1032 (9th
 4   Cir. 2009) (the district court “must review de novo the portions of the [Magistrate Judge’s]
 5   recommendations to which the parties object”). District courts are not required to conduct
 6   “any review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn,
 7   474 U.S. 140, 149 (1985); see also 28 U.S.C. § 636(b)(1) (“[T]he court shall make a de
 8   novo determination of those portions of the [report and recommendation] to which
 9   objection is made.”).
10          However, global or general objections are insufficient to cause the Court to engage
11   in a de novo review of an R&R. See Kenniston v. McDonald, No. 15-CV-2724-AJB-BGS,
12   2019 WL 2579965, at *7 (S.D. Cal. June 24, 2019) (“‘When a specific objection is made
13   to a portion of a magistrate judge’s report-recommendation, the Court subjects that portion
14   of the report-recommendation to a de novo review.’ Fed. R. Civ. P. 72(b)(2); 28 U.S.C. §
15   636(b)(1)(C). To be ‘specific,’ the objection must, with particularity, identify the portions
16   of the proposed findings, recommendations, or report to which it has an objection and the
17   basis for the objection. See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir.
18   2002).”). Accordingly, the Court will review the portions of the R&R to which there is a
19   specific objection de novo.
20   II.    Review of State Court Decision
21          The Petition in this case was filed under 28 U.S.C. § 2254 because Petitioner is
22   incarcerated based on a state conviction. With respect to any claims that Petitioner
23   exhausted before the state courts, under 28 U.S.C. §§ 2254(d)(1) and (2) this Court must
24   deny the Petition on those claims unless “a state court decision is contrary to, or involved
25   an unreasonable application of, clearly established federal law” or was based on an
26   unreasonable determination of the facts. See Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
27   Further, this Court must presume the correctness of the state court’s factual findings
28   regarding a petitioner’s claims. 28 U.S.C. § 2254(e)(1). Additionally, “[a]n application for


                                                 -2-
       Case 3:19-cv-08274-JAT Document 26 Filed 03/26/21 Page 3 of 6



 1   a writ of habeas corpus may be denied on the merits, notwithstanding the failure of the
 2   applicant to exhaust the remedies available in the courts of the State.” 28 U.S.C. §
 3   2254(b)(2).
 4   III.    Factual Background
 5           The R&R recounts the factual and procedural history of this case, as well as the
 6   governing law, at pages 1–13. (Doc. 17 at 1–13). Neither party has objected to this portion
 7   of the R&R and the Court hereby accepts and adopts it.
 8   IV.     Claims in the Petition
 9           The Court has determined Petitioner raises 2 grounds for relief in his Petition. The
10   Court will address each ground in turn.
11         A. Ground 1
12           In his first ground for relief, Petitioner claims he received ineffective assistance of
13   counsel for multiple reasons.
14           First, Petitioner claims he was “denied due process when counsel failed to
15   investigate the state[’]s case, (see the ‘police report’) upon arrest” and the Department of
16   Homeland Security never disclosed the probable cause needed to secure the warrant to
17   search his home. (Doc. 22 at 2). Although Petitioner has not specifically stated so, the Court
18   will interpret this ground as an ineffective assistance of counsel claim. The Arizona Court
19   of Appeals denied relief based on this contention and found that further investigation would
20   not have changed the outcome of the case. (Doc. 1 at 3). The R&R did not specifically
21   address this factual predicate of ineffective assistance of counsel, but Petitioner raised it in
22   his initial Petition, (Doc. 1 at 17) so the Court will address this claim now.
23           To prevail on a claim for ineffective assistance, Petitioner must show that “(1) his
24   attorney’s performance was unreasonable under prevailing professional standards, and (2)
25   a reasonable probability that but for counsel’s unprofessional errors, the results would have
26   been different.” United States v. Blaylock 20 F.3d 1458, 1465 (1994) (quoting Strickland
27   v. Washington, 466 U.S. 668, 687–94 (1984)). Additionally, in the context of a pleading
28   defendant, Petitioner must establish a “reasonable probability that, but for counsel’s errors,


                                                  -3-
       Case 3:19-cv-08274-JAT Document 26 Filed 03/26/21 Page 4 of 6



 1   he would not have pleaded guilty and would have insisted on going to trial.” Hill v.
 2   Lockhart, 474 U.S. 52, 59 (2009). When a petitioner asserts ineffective assistance of
 3   counsel based on a claim of failure to investigate, a particular decision not to investigate
 4   “must be directly assessed for reasonableness in all circumstances, applying a heavy
 5   measure of deference to counsel’s judgments.” Strickland, 466 U.S. at 691.
 6             To start, Petitioner has cited no facts in the record to support his contention that his
 7   attorney failed to investigate potential issues with the warrant used to seize evidence from
 8   Petitioner’s residence. Moreover, even if Petitioner’s counsel had investigated the warrant
 9   for lack of probable cause, any evidence obtained from this allegedly deficient search
10   warrant would still likely be admissible under the good-faith exception to the exclusionary
11   rule. See United States v. Leon, 468 U.S. 897 (1984) (holding officer’s reasonable, good-
12   faith reliance on determination of probable cause by magistrate judge does not warrant
13   suppression of evidence after warrant is subsequently determined to be invalid). Petitioner
14   does not assert that the judge who issued the warrant abandoned their detached and neutral
15   role. See id. (finding suppression reasonable when an issuing magistrate judge wholly
16   abandons their role as a detached, neutral arbiter). Instead he asserts—without any citation
17   or support from the record—that federal agents conspired with local law enforcement to
18   obtain a warrant based on illegally-obtained probable cause. (See Doc. 1 at 17). The Court
19   can find nothing in the record to support that contention, leading to the belief that counsel
20   reasonably exercised her discretion in not pursuing futile investigation. Even if Petitioner’s
21   counsel believed Petitioner’s contention regarding an illegal wiretap, there is nothing in the
22   record to indicate anything but officers’ reasonable reliance on the judge’s determination
23   of probable cause. In line with prevailing professional standards, counsel reasonably
24   refrained from further investigation on a subject that would yield no better outcome for her
25   client.
26             Accordingly, Petitioner has failed to satisfy the first prong of the Strickland test.
27   Further, because there is no evidence indicating a deficiency in the warrant to investigate,
28   the results would not have been different, and Petitioner has failed to satisfy the second


                                                     -4-
       Case 3:19-cv-08274-JAT Document 26 Filed 03/26/21 Page 5 of 6



 1   prong of the Strickland test. Finally, the Court agrees with the R&R that Petitioner has not
 2   “shown, rather than simply alleged, that he was prejudiced by counsel’s performance” and
 3   thus fails to meet the Hill standard. (Doc. 17 at 13). For the foregoing reasons, the Arizona
 4   Court of Appeals’ decision was not contrary to or an unreasonable application of clearly
 5   established federal law or an unreasonable determination of the facts. See Lockyer v.
 6   Andrade, 538 U.S. 63, 71 (2003).
 7          Second, Petitioner claims he received ineffective assistance of counsel due to his
 8   counsel failing to acquaint herself enough with the relevant law to argue the prosecution
 9   could not prove its case and, as a result, erroneously recommended a plea deal to Petitioner.
10   In particular, Petitioner asserts that the prosecution could not prove that the incriminating
11   images were that of “minors” as required by A.R.S. § 13-3553. (Doc. 22 at 3).
12          As the R&R explains, the State need not prove the actual identity of a minor child
13   to make its case under A.R.S. § 13-3553. (Doc. 17 at 9). Petitioner misinterprets the holding
14   of State v. Hazlett in his Petition. (Doc. 22 at 3). This Court agrees with the R&R that
15   Hazlett requires the State to prove not that the persons depicted in the images be identified
16   as opposed to unidentified, but rather that they be actual minors and not fictitious
17   characters. (Doc. 17 at 10). As iterated in the R&R, a medical doctor identified the
18   individuals in the images as under age 15. Since it is apparent the prosecution could satisfy
19   their burden on this point, counsel reasonably did not push this legal theory and advised
20   her client to accept a plea agreement that substantially reduced his maximum possible
21   sentence. Accordingly, Petitioner has failed to satisfy either prong of the Strickland test.
22   First, counsel’s advice regarding the applicable law and strength of the prosecution’s case
23   cannot be considered unreasonable under prevailing professional standards. Second,
24   Petitioner has failed to show that the results would have been different since his “fictitious
25   children” theory has no merit. Thus, Petitioner’s objections are overruled and the R&R is
26   accepted on Ground 1.
27      B. Ground 2
28          In his second ground for relief, Petitioner argues somewhat vaguely that the


                                                 -5-
       Case 3:19-cv-08274-JAT Document 26 Filed 03/26/21 Page 6 of 6



 1   judiciary and counsel in this case have encroached upon the Arizona state legislature’s
 2   powers and violated the Arizona Code of Judicial Conduct and Arizona Rules of
 3   Professional Conduct by issuing Petitioner’s sentence. (See Doc. 22 at 5–6). Petitioner
 4   seems to believe that the Arizona legislature must iterate an “explicit” sentence for the
 5   judiciary to apply to Petitioner’s case, rather than the current sentencing guidelines passed
 6   by the legislature to govern sentencing, which give judges a certain amount of discretion.
 7   This issue was brought up in Petitioner’s initial “separate memorandum,” (Doc. 1 at 15)
 8   but was not addressed by the Magistrate Judge in the R&R. Since Petitioner brought the
 9   ground for relief up again in his Objection to this Court (Doc. 22), the Court will address
10   the ground. See 28 U.S.C. § 2254(b)(2) (a federal court may deny a habeas petition on the
11   merits even if Petitioner failed to exhaust the remedies available in state court.). Petitioner
12   has not cited, and the Court has not located, any law that makes judicial discretion in
13   sentencing unconstitutional such that habeas relief on this theory would be justified.
14   Accordingly, Petitioner’s objections are overruled and relief on Ground 2 is denied.
15   V.     Conclusion
16          Based on the foregoing,
17          IT IS ORDERED that the Report and Recommendation (Doc. 17) is accepted and
18   adopted; the objections (Doc. 22) are overruled; the Clerk of the Court shall enter judgment
19   denying the Petition, with prejudice.
20          IT IS FURTHER ORDERED that pursuant to Rule 11 of the Rules governing
21   Section 2254 Cases, in the event Petitioner files an appeal, the Court denies issuance of a
22   certificate of appealability because Petitioner has not made a substantial showing of the
23   denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).
24          Dated this 25th day of March, 2021.
25
26
27
28


                                                  -6-
